         Case 1:17-cr-00630-ER Document 93 Filed 07/08/19 Page 1 of 8   1
     J669IGNC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                 17 CR 630 (ER)

5    KONSTANTIN IGNATOV,

6                     Defendant.

7    ------------------------------x

8                                                   New York, N.Y.
                                                    June 6, 2019
9                                                   10:34 a.m.

10
     Before:
11
                               HON. EDGARDO RAMOS
12
                                                    District Judge
13

14                                 APPEARANCES

15   GEOFFREY S. BERMAN
          United States Attorney for the
16        Southern District of New York
     CHRISTOPHER J. DIMASE
17   NICHOLAS S. FOLLY
          Assistant United States Attorneys
18
     NEW YORK COUNTY DISTRICT ATTORNEY'S OFFICE
19   JULIETA V. LOZANO

20   JEFFREY H. LICHTMAN
     JEFFREY B. EINHORN
21        Attorneys for Defendant

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
         Case 1:17-cr-00630-ER Document 93 Filed 07/08/19 Page 2 of 8              2
     J669IGNC

1               (Case called)

2               MR. DIMASE:    Good morning, your Honor.      Christopher

3    Dimase for the government.       I'm joined at counsel table by

4    Special Assistant United States Attorney Julieta Lozano from

5    the Manhattan D.A.'s Office and AUSA Nick Folly.

6               MR. LICHTMAN:    Jeffrey Lichtman and Jeffrey Einhorn

7    for Konstantin Ignatov.      Good morning, Judge.

8               MR. EINHORN:    Good morning, your Honor.

9               THE COURT:    Good morning to you all.

10              This matter is on for an initial conference.            So

11   Mr. Dimase, tell me a little bit about this case and the

12   discovery, etc.

13              MR. DIMASE:    Yes, your Honor.     Let me just briefly

14   give you a procedural history of how we got to today.

15              Mr. Ignatov was arrested actually in Los Angeles on

16   March 6.    The complaint in this case was filed under seal the

17   following day, on March -- actually, I believe it was on

18   March 5.    And on March 6 Mr. Ignatov was arrested in Los

19   Angeles.    He was presented the following day, on March 7, in

20   Los Angeles and was detained after a bail hearing there.                He

21   was ordered removed to the Southern District of New York for

22   proceedings on that complaint.       He ultimately did appear for

23   the first time here in the Southern District on March 27.                On

24   that date he was presented on the complaint.          There was one

25   rollover of speedy trial time after that presentment.              And


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
         Case 1:17-cr-00630-ER Document 93 Filed 07/08/19 Page 3 of 8   3
     J669IGNC

1    eventually, this was a week ago Tuesday, which I believe was

2    May 28, Mr. Ignatov appeared in magistrate court, waived

3    indictment, and a one-count superseding information was filed

4    against him on that date.      Mr. Ignatov entered a plea of not

5    guilty and waived speedy trial time until today for a

6    conference before this court.       So that's the procedural posture

7    where we are.

8              I did send a copy of the complaint, which is a

9    lengthy, quite detailed presentation of the facts of this case

10   to the court a week or two ago.       But essentially the

11   allegations are that Mr. Ignatov had a very high level position

12   at this entity called OneCoin, which the government alleges is

13   a fraud scheme involving the sale of a fraudulent

14   cryptocurrency.     Many, many details concerning the evidence

15   against Mr. Ignatov and coconspirators are included in the

16   complaint that's been filed and provided to the Court so I

17   won't reiterate that all here.

18             I would note that the government has turned over a

19   significant amount of discovery to Mr. Ignatov, including the

20   following items:     A video recorded postarrest statement made by

21   the defendant, the entirety of a phone -- the analysis of the

22   phone that was recovered from him at the time of his arrest,

23   several notebooks or journals that were recovered from him

24   pursuant to his arrest, and I would note for the Court that the

25   government did obtain a search warrant in order to search those


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
         Case 1:17-cr-00630-ER Document 93 Filed 07/08/19 Page 4 of 8       4
     J669IGNC

1    notebooks and the phone.      But we've turned those items over

2    even before the information was filed.         And there are a few

3    other assorted smaller pieces of discovery that were produced

4    as well.

5               There is quite a bit of discovery in this case, as the

6    Court is aware from presiding over other related matters.            And

7    I can go through a couple of the categories.          I won't list

8    every single type of discovery.       But, among other things, there

9    are phone records and other pen register related records; video

10   recordings of many, many conferences and gatherings held by

11   OneCoin at which various misrepresentations were made; bank

12   records from many, many financial institutions all over the

13   world; and MLAT -- responses to MLAT requests from a number of

14   different countries around the world; and a substantial amount

15   of electronic data, particularly e-mail evidence obtained by

16   the government pursuant to judicially authorized search

17   warrants.    So those are some of the more substantial categories

18   of discovery in the case.

19              What we are asking, given the massive amount of

20   discovery here, is to basically set an initial date for a first

21   production of discovery which would go out in approximately one

22   month and then make any rolling discoveries that are requested

23   by the defense after that date.

24              I understand that Mr. Lichtman on behalf of his client

25   is prepared to consent to that schedule.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
         Case 1:17-cr-00630-ER Document 93 Filed 07/08/19 Page 5 of 8        5
     J669IGNC

1              If the Court has any other questions, I'm happy to

2    address them but that's where we stand.

3              THE COURT:    What is the status of discovery with

4    respect to the related defendants?        Is discovery complete from

5    the government's perspective with respect to those?

6              MR. DIMASE:    Your Honor, there are still probably some

7    assorted items but it's largely complete.         That being said, the

8    government continues to gather additional records and evidence

9    and is producing those on a rolling basis as well.           So I can't

10   say that it's complete for that -- for primarily that reason,

11   along with some small outstanding items as well.

12             THE COURT:    But you are prepared to begin to produce

13   discovery to Mr. Ignatov within one month?

14             MR. DIMASE:    That's correct, your Honor.        In addition

15   to what we've already produced prior to today.

16             THE COURT:    Mr. Lichtman.

17             MR. LICHTMAN:     Yes, Judge.    That's fine.     We

18   understand there's a huge amount of discovery, and they were

19   kind enough to provide huge minus a little to us prior to the

20   information being filed, so we're working through that and

21   getting appropriate computers.       The amount of material is so

22   much that it broke a couple of the computers in our office.          So

23   we had to visit the store and get new ones.          But that's fine.

24             I think, also, Mr. Ignatov has not been arraigned; is

25   that correct?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
         Case 1:17-cr-00630-ER Document 93 Filed 07/08/19 Page 6 of 8       6
     J669IGNC

1              MR. DIMASE:    Your Honor, my understanding is he was

2    arraigned at the conference in magistrate court on the 28th

3    of May and entered a not guilty plea at that time.

4              THE COURT:    If he waived indictment, then he --

5              MR. LICHTMAN:     Yes, your Honor.

6              THE COURT:    Very well.    So when do folks want to come

7    back?   When does it make sense to come back?

8              MR. DIMASE:    I think the parties are in agreement on a

9    date about six weeks out as a status conference.          Obviously, if

10   there's a change we can appraise the Court by letter prior to

11   that date.

12             I would just note that with respect to the large

13   amount of discovery that Mr. Lichtman was referring to that

14   crashed their computers, the phone that was recovered from

15   Mr. Ignatov had a substantial amount of digital data on it, so

16   much that it can be difficult without a very modern computer to

17   open it and access the data.       And so we've actually produced

18   that data twice to make sure that Mr. Ignatov was able to

19   access it.

20             But, anyway, a six-week period for pretrial status

21   conference I think makes sense here.

22             MR. LICHTMAN:     Judge, just a couple of issues.        One is

23   I'm not certain how it's going to work with the MDC -- excuse

24   me, MCC, with regard to him seeing the discovery that we

25   received.    I know that they have their own rules, the amount of


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
         Case 1:17-cr-00630-ER Document 93 Filed 07/08/19 Page 7 of 8      7
     J669IGNC

1    the discovery.    I will try to work with counsel from the MCC to

2    see if we can resolve that so he can actually review that

3    material, the voluminous nature and type of material that it

4    is, it may require him to have a special laptop in the MCC as

5    opposed to what they normally provide there, sort of ancient

6    computers, but we'll get back to you if we have any issue with

7    that.

8              Secondly, we do anticipate filing a bail motion that

9    would obviate the need for waiting six weeks before we see you

10   again.   It may be sooner.     But once that's done and submitted

11   obviously we'll be back.

12             THE COURT:    I'm happy to see you as soon as you're

13   prepared to go forward.

14             So Ms. Rivera, six weeks out.

15             THE DEPUTY CLERK:      July 19 at 11:30 a.m.

16             THE COURT:    Does that date work for everyone?

17             MR. LICHTMAN:     That's fine.

18             MR. DIMASE:    Yes, your Honor.      That's fine.

19             THE COURT:    Mr. Dimase, is there anything else that we

20   need to do today?

21             MR. DIMASE:    Yes, your Honor.      The government would

22   request the exclusion of speedy trial time from today until the

23   19th of July in order to allow the government to produce

24   additional discovery materials to Mr. Ignatov, to allow counsel

25   to review the materials that have already been produced and


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
         Case 1:17-cr-00630-ER Document 93 Filed 07/08/19 Page 8 of 8   8
     J669IGNC

1    additionally any new materials the government produces in the

2    next four weeks.

3              THE COURT:    Any objection?

4              MR. LICHTMAN:     We have no objection.

5              THE COURT:    There being no objection, I will exclude

6    the time between now and our next status conference under the

7    speedy trial clock for the reasons set forth on the record by

8    Mr. Dimase.

9              Unless there's anything else, we are adjourned.

10             (Adjourned)

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
